
	
		II
		Calendar No. 624
		110th CONGRESS
		2d Session
		S. 2808
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			April 3, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require that citizens within a National Heritage Area
		  are informed of the designation and that government officials must receive
		  permission to enter private property.
	
	
		1.Short
			 titleThis Act may be cited as
			 the No Trespassing Act of
			 2008.
		2.Notification
			 requirementThe Secretary of
			 the Interior shall not approve a management plan for a National Heritage Area
			 unless the local coordinating entity of the proposed National Heritage Area
			 provides written notification through the United States mail of the designation
			 to each individual who resides, or owns property that is located, in the
			 proposed National Heritage Area.
		3.Written consent
			 requirementWith respect to
			 each National Heritage Area, no employee of the National Park Service or member
			 of the local coordinating entity of the National Heritage Area (including any
			 designee of the National Park Service or the local coordinating entity) may
			 enter a parcel of private property located in the National Heritage Area
			 without the written consent of the owner of the parcel of property.
		
	
		April 3, 2008
		Read the second time and placed on the
		  calendar
	
